Title: To Alexander Hamilton from Tench Coxe, 9 July 1792
From: Coxe, Tench
To: Hamilton, Alexander



Sir,
Treasury DepartmentRevenue Office July 9th: 1792.

Among the papers which I had the honor to present to You, several suggestions in regard to the compensations to the Inspectors of the Revenue for ports will be observed. When the directions of the Legislature in regard to foreign distilled Spirits, wines and teas are considered it will be perceived, that the duties of the port Inspectors of the Revenue, and those of the Inspectors of the customs deputed by them are extended, and that their responsibilities are encreased. In regard to Teas some of the most responsible services originally performed by the Collectors are transferred to them. The influence of these Circumstances, increased no doubt by his own interest, has occasioned one of the Supervisors to suggest the Idea of the duty on foreign Spirits being paid ultimately into their Hands. Altho’ this cannot be done as the laws now stand, even should it appear equitable and expedient, yet a question arises in regard to the three Articles which are within the Care of the Revenue officers, whether the attention required of them does not entitle them to a share of the Commission accruing on those high duties in a greater degree than the Collectors of the Customs whose services in relation to these Articles are so much less troublesome. The certificate business is very important, as it regards imported articles, the whole burden of it falls on the officers of the Revenue. As it respects teas, very little being imported except at Salem, Boston, Providence, New York and Philadelphia, Inspectors of other ports need not be compensated but in a small degree. The importation of wines is more diffusive in regard to the places of entry, and that of Spirits is general. Tho’ the present arrangement contemplates only distilled Spirits, it may not be improper perhaps informing it to take all the Services of the Revenue Officers (viz: those relative to Wines and Teas) into view, and the Case of the persons (who are not inspectors of the customs) who have been deputed by the Inspectors of ports or appointed by the Supervisors as in New York &c. require consideration. In making the contemplated Arrangement the actual Emoluments of the Inspectors of ports (in their quality of Surveyors or Collectors) should be taken into the Calculation. Should any thing be granted to the port Officers, a retrospect will probably be found just. The propriety of withholding it from those who have refused to perform the service so as to dishonor Goverment, impede its operations and incommode the Merchants, is respectfully suggested for Consideration. It is probable that the retrospective Compensations to the Revenue officers would be satisfactory tho less than what may be requisite in future. There are some argument[s] for some compensation to inspectors for ports, which seem to be almost conclusive. An expence of Clerk hire and in some degree of a Deputy is incurred also of Office Rent, lights and fuel. The inspection of the Exportation of Spirits distilled in the United States, is a duty irrelative to the original Nature of their offices and to the Customs or impost.
The Supervisors appear to have aimed at placing the secondary and particularly the subordinate offices of Inspection in the hands of very respectable persons. This was a good view, as the law was unpopular in some places, but required bounds. It has not perhaps been duly limited, nor has it proved in every instance that a respectable and influential man has made an active and efficient Collector. A Consequence has followed also, which is inconvenient—the expectation of a compensation rather proportioned to the personal Character of the Officer than the Nature of the service or the Amount of the Revenue collected within his sphere.
There appear in some Districts to be too many collectors. In Virginia there are 58, which I suppose to be one for each County. Three Counties of Pennsylvania have only one, viz. Philadelphia, Bucks and Montgomery.
I do not believe the postages are included in the returns of charges—they are not mentioned in any.
A regular guager at a Salary as proposed at New York, would be an expensive Officer. The Revenue in that district has not been collected on 300 puncheons of domestic Spirits. It is probable guagers would execute that quantity of Business for Merchants in the six principal ports for a compensation of ten Cents pr. Cask. The Idea of trying the proof at the same time and of making a return is a very valuable one. Unless an account of the proof as well as the Quantity of Spirit be taken the Revenue must suffer, and practices destructive of candid dealing with the United States, on the part of the distillers will be introduced.
It [is] thought by the Comptroller that the simplicity which will be given to the accounts and the consequent facility of adjusting them, strongly recommend the grant of a Commission on the gross Amount of duties to the Supervisors and Inspectors of Surveys.
The Supervisor of Massachusetts seems to be of opinion that his Collectors can be satisfied without a restrospective compensation, if some charges which he specifies can be defrayed by the United States.
It is observable in the District of New York that Mr. Geary who is a confidential Guager is a distiller. The continuance of this precedent appears so dangerous, as to be inadmissible—also that there is in the estimate a charge for two office rooms for the Supervisor, who has only one Clerk, and for fuel for the two offices. The question whether an office keeper, messenger & Stamper of certificates should be regularly employed occurs also in that district. The Supervisors Estimate of 81,000 Dollars for the duties on foreign Spirits imported [into] New York must be very far short of the true Amount.
It is uncertain how far the practice has been observed in the several ports of performing the revenue services relative to foreign Spirits, wines and teas by deputing the Inspectors of the Customs. A circular letter has been prepared on that subject for all the Districts, but those of New York, Pennsylvania and Maryland, in regard to which the facts are known and variant.
In Rhode Island a small charge of fuel for the Collectors, Inspectors and Supervisors office is made.
It merrits particular attention that the conversion of the Molasses distilleries every where into grain and fruit distilleries which appears certain, will enhance the Commissions of the officers in those Scenes.
The charges of marking and certifying old Stock are not entitled to a place among the ordinary expences of collecting this Revenue—nor are any of the Charges accruing in the offices of the port Inspectors.
The cases of some at least of the Supervisors who are also inspectors of Surveys appear to merit consideration.

The Supervisor of Maryland thinks the compensations of the Inspector of the small Survey No. 2 of four Counties is too small. His Judgment may be influenced by the recollection that there is a much larger survey under his own Inspection. The Supervisor of Virginia, thinks that the inspectors of his seven surveys who have 9 to 10 Counties each on a Medium under their charge, are and ought to be satisfied with their Compensations, which are precisely the same as to Salary and rate of Commission.
You will perceive, sir, objections are strongly urged by the Supervisor of Virginia and supported by one of his Inspectors (General Stevens) against marking and certifying Spirits distilled in the Country, and the Supervisor adds that he did not include that service in his estimate of Compensations.
I have the honor to be, with the most respectful Attachment, sir,   Your most obedt. Servant
Tench Coxe,Commissr. of the Revenue
The honble.
The Secretary of the Treasury.
